Title: To George Washington from Richard Peters, 26 May 1781
From: Peters, Richard
To: Washington, George


                        
                            Sirs
                            War Office May 26. 1781
                        
                        The enclosed Letters were communicated by Congress to the Board for their Information & Copies of
                            them not having been taken either by Congress or the Board I am to request the Favour of your Excellency to order Copies
                            to be taken & sent to Congress. I have the Honour to be with great Respect your very obed. Servt 
                        
                            Richard Peters
                            In Behalf of the Board

                        
                    